Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/21/2021 has been entered. Claims 1-21 are pending. Claim 21 has been added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0078021) (hereinafter Brown) in view of Williams (US 2014/0328078).
Re claim 1: Brown teaches a lighting or signaling device (12, fig. 1), comprising a first light source (55, fig. 7) and a housing (14, 15, 16, fig. 1), the housing defining at least a first light exit region (region of 15, 16, 17, fig. 1) and a second light exit region (region of 57, fig. 7) independent of each other, a first part of light from the first light source (55) exiting as a first light beam (beam from 55 passing through 57, fig. 7) from the first light exit region (region of 15, 16, 17, fig. 7), wherein, the lighting or signaling device (12) further comprises a light guide member (18, fig. 17), which is assigned to the first light source (55) and is positioned and 
	However, Brown fails to teach the light guide member includes a light pipe configured to confine the second part of light and transport the second part of light along a longitudinal direction of the light guide member.
Williams teaches a first light source (102, fig. 1A) and a housing (144, fig. 1A), a first light exit region (top region 144, fig. 1A) and a second light exit region (region below top region of 144, fig. 1A), a light guide member (142, fig. 1A), wherein the light guide member (142) includes a light pipe (light pipe, see para [0036]) configured to confine a second part of light (light from 102 adjacent 142, fig. 1A) and transport a second part of light along a longitudinal direction (horizontal direction, fig. 1A) (see fig. 7).
Therefore, in view of Williams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guide member of Brown to be a light pipe configured to confine the second part of light and transport the second part of light along a longitudinal direction of the light guide member, in order to provide an additional signaling device such as a turning signal or a parking signal [Williams, 0036].

Re claim 2: Brown teaches the light guide member (18, fig. 7) is positioned inside the housing (see fig. 1) such that it is invisible when being viewed (see fig. 1) from the exterior of the lighting or signaling device (12) in a direction opposite to a light exiting direction (see fig. 1).  



Re claim 4: Brown fails to teach a second light source, from which light is guided to exit as a second light beam, which is different from the first light beam, from the second light exit region.  
Williams teaches a second light source (102 adjacent 142, fig. 1A), from which light is guided to exit as a second light beam (see fig. 7), which is different from the first light beam (102 adjacent 144, fig. 1A), from the second light exit region (region below top region of 144, fig. 1A).
Therefore, in view of Williams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second light source, from which light is guided to exit as a second light beam, which is different from the first light beam, from the second light exit region, in order to increase the illumination of the lighting device.

Re claim 5: Brown teaches a first optical element (56, fig. 7) positioned and configured to guide the light to exit from the second light exit region (region of 57, fig. 7).  
However, Brown fails to teach the first optical element positioned and configured to guide the light from the second light source.
Williams teaches a first optical element (130, 132, fig. 1A) positioned and configured to guide the light (light from 102 adjacent 142, fig. 1A) from the second light source (102 adjacent 142, fig. 1A) to exit from the second light exit region (region below top region of 144, fig. 1A).  


Re claim 6: Brown teaches, the light guide member (18, fig. 7) is positioned and configured to guide the second part of the light (see fig. 7) from the first light source (55, fig. 7) to exit directly from the second light exit region (region of 57, fig. 7), or the light guide member is positioned below the first optical element that is positioned below the second light source and configured to guide the second part of the light from the first light source to the first optical element, such that the second part of the light from the first light source is guided by the first optical element to exit from the second light exit region.  

Re claim 7: Brown teaches the second light beam includes at least one of a low light beam and a high light beam for a motor vehicle.  
Williams teaches a second light beam (see figs. 2 or 3) includes at least one of a low light beam and a high light beam for a motor vehicle (see para [008] and [0009]).  
Therefore, in view of Williams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second light source where the second light beam includes at least one of a low light beam and a high light beam for a motor vehicle, in order to provide an additional type of light beam output.


Re claim 9: Brown teaches the first light exit region (region of 15, 16, 17, fig. 7) and the second light exit region (region of 57, fig. 7) are arranged adjacent to each other (see fig. 7).

Re claim 11: Brown teaches the first light exit region (region of 15, 16, 17, fig. 7) comprises a first light exit sub-region (region of 18, fig. 7) and a second light exit sub-region (region of 16, fig. 7) arranged adjacent to each other (see fig. 7). 

Re claim 12, 14, 16 and 18: Brown teaches the first light source (55, fig. 7) is a light source (light source, see para [0026]) for a daytime running light or a position light of a motor vehicle (light source 55 indicates position of headlamp) with respect to claims 12, 14, 16 and 18.

Re claim 13: Brown teaches a motor vehicle (see para [0003]), comprising the lighting or signaling device (12, fig. 1) according to claim l (see rejection of claim 1).  

Re claim 15: Brown teaches a motor vehicle (see para [0003]), comprising the lighting or signaling device (12, fig. 1) according to claim 2 (see rejection of claim 2).  

Re claim 17: Brown teaches a motor vehicle (see para [0003]), comprising the lighting or signaling device (12, fig. 1) according to claim 3 (see rejection of claim 3).  


Re claim 20: Brown teaches the first light source (55, fig. 7) is a light source (light source, see para [0026]) for a daytime running light or a position light of a motor vehicle (light source 55 indicates position of headlamp).

Re claim 21: Brown fails to teach the light guide member partitions at least one of the first light exit region and the second light exit region into sub-regions, and the light guide member is positioned below at least one of the first light exit region and the second light exit region.   
Williams teaches the light guide member (142, fig. 1A) partitions at least one of the first light exit region (top region of 144, fig. 1A) and the second light exit region (bottom region of 144, fig. 1A) into sub-regions (top and bottom regions), and the light guide member (142, fig. 1A) is positioned below at least one of the first light exit region and the second light exit region (see fig. 1A).
Therefore, in view of Williams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guide member of Brown where the light guide member partitions at least one of the first light exit region and the second light exit region into sub-regions, and the light guide member is positioned below at least one of the first light exit region and the second light exit region, in order to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0078021) in view of Williams (US 2014/0328078) as applied to claim 10 above, and further in view of Martinez et al. (US 2012/0274462) (hereinafter Martinez).
Re claim 10: Brown in view of Williams is silent about the housing further defines a third light exit region configured to emit a third light beam different from the first light beam, wherein the second light exit region and the third light exit region are arranged adjacent to each other, or the first light exit region is positioned between the second light exit region and the third light exit region, and wherein the light guide member is further configured to guide the second part of the light from the first light source to exit through the third light exit region.  
Martinez teaches the housing (112, fig. 4) further defines a third light exit region (region 126, fig. 4) configured to emit a third light beam different (beam of 126, fig. 4) from the first light beam (118, fig. 4), wherein the second light exit region (region of 128, fig. 4) and the third light exit region (region of 126, fig. 4) are arranged adjacent to each other (see fig. 4), or the first light exit region is positioned between the second light exit region and the third light exit region, and wherein the light guide member (104, fig. 4) is further configured to guide a part of the light (118) from the first light source (161, fig. 4) to exit through the third light exit region (region of 126, fig. 4).  
Therefore, in view of Martinez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing to include a third light exit region configured to emit a third light beam different from the first light beam, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindsay et al. (US 2011/0255298), Cho et al. (US 2019/0368679), and Wasilewski et al. (US 9,651,212) disclose a similar light pipe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875